Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I and Species I (FIG. 2A-2C) in the reply filed on 2/4/2022 is acknowledged.
In the response filed 2/4/2022, Applicant indicates claims 1-12, 19, 21 and 22 read on Group I and Species I. However, claim 6 reciting “the second die assembly further comprises at least one intermediate structure between the redistribution structure and the carrier substrate” and claim 21 reciting “at least one intermediate structure between the redistribution structure and the thermal buffer structure” pertains to non-elected Species II (FIG. 3A-3C). As shown in FIGs. 3A & 3C, the second die assembly 304b further comprises an intermediate structure 212 between the redistribution structure 224 and the carrier substrate 220 (claim 6), wherein the intermediate structure 212 is between the redistribution structure 224 and the thermal buffer structure 202 (claim 21). Elected Species I as shown in FIG. 2A-2C encompasses a second die assembly 204b comprising a redistribution structure 224 and a carrier substrate 220. No intermediate structure is associated with the second die assembly 204b as disclosed for the elected Species. Furthermore, in the elected species I (FIG. 2A-2C) no redistribution structure is provided between the redistribution structure 224 and the thermal buffer structure 202. 
Therefore, claims 6, 21 and dependent claim 7 do not pertain to the elected species. Only claims 1-5, 8-12, 19 and 22 are encompassed by the elected invention Group I and Species I.

without traverse in the reply filed on 2/4/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. US 4,939,568.

    PNG
    media_image1.png
    559
    742
    media_image1.png
    Greyscale

In re claim 1, Kato discloses (e.g. FIGs. 2-3) a semiconductor device, comprising: 
a first die assembly A1 including— 
a semiconductor substrate 1 including a first (bottom) surface and a second (top) surface opposite the first surface, and 
a plurality of active circuit elements 39,40 at the first (bottom) surface of the semiconductor substrate 1; 
a second die assembly A2 including— 
a carrier substrate 1 including a first (top) surface and a second (bottom) surface opposite the first surface, and 
a redistribution structure 27,28 on or over the first (top) surface of the carrier substrate 1; 
a thermal buffer structure 29,45 between the first and second die assemblies A1, A2, wherein the thermal buffer structure 29,45 is coupled to the second (top) surface of the semiconductor substrate 1 (of A1) and the second (bottom) surface of the carrier substrate 1 (of A2); and 


In re claim 2, Kato discloses (e.g. FIG. 3) wherein the thermal buffer structure 29,45 (silicon oxide, silicon nitride or phosphosilicate glass 29a, and thermosetting silicon resin PMSS 29b,45; Column 4, lines 5-32; Column 5, lines 19-35) is less thermally conductive than the semiconductor substrate 1 (silicon; Column 3, line 60). Any of the disclosed material used to form the thermal buffer structure 29,45 is less thermally conductive than the silicon substrate 1.

In re claim 3, Kato discloses (e.g. FIG. 3) wherein the thermal buffer structure 29,45 comprises an underfill material, a non-conductive film, or a die attach film (silicon oxide, silicon nitride or phosphosilicate glass 29a, and thermosetting silicon resin PMSS 29b,45; Column 4, lines 5-32; Column 5, lines 19-35). No particular underfill material, non-conductive film, or die attach film has been claimed that would distinguish over the material disclosed for 29a,29b and 45.

In re claim 4, Kato discloses (e.g. FIG. 3) wherein the redistribution structure 26,27,28,29a (on top of A2) is configured to route signals between the active circuit elements 39,40 (of A1) and an external device (e.g. a third unit A, see FIG. 2).

In re claim 5, Kato discloses (e.g. FIGs. 2-3) wherein the redistribution structure 26,27,28,29a (on top of A2) is directly coupled to the carrier substrate 1 (of A2).



In re claim 9, Kato discloses (e.g. FIG. 3) wherein the routing structure 41,42,44 (below A1) is thinner than the redistribution structure 26,27,28,29a (above A1). The combined thickness of 41 and 42,44 is thinner than the combined thickness of 26, 27,28 and 29a.

In re claim 10, Kato discloses (e.g. FIGs. 3, 6 & 7) wherein the first die assembly A1 further comprises at least one intermediate structure 37,38 (16 in FIG. 6; M1,M3 in FIG. 7) between the active circuit elements 39,40 (14a,14b in FIGs. 6-7) and the routing structure 41,42,44 (17 in FIG. 6).

In re claim 11, Kato discloses (e.g. FIGs. 3, 6 & 7) wherein the at least one intermediate structure 37,38 (15 in FIG. 6 or M1,M2 in FIG. 7) comprises a memory array (Column 9, lines 10-67).

In re claim 12, Kato discloses (e.g. FIG. 3) wherein the interconnections include: (a) a plurality of first vias 4a,4b extending through the semiconductor substrate 1 (of A1), (b) a plurality of second vias 4a,4b extending through the carrier substrate 1 (of A2), and (c) a plurality of interconnect structures 6a,6b,7a,7b extending through the thermal buffer structure 29,45.

	In re claim 19, Kato discloses (e.g. FIGs. 2-3) a semiconductor device, comprising: 

a plurality of active circuit elements Tr2 at the first (bottom) surface of the semiconductor substrate 1 (of A1; 
a thermal buffer structure 45 (above A1) including a first (top) surface and a second (bottom) surface opposite the first surface, the second (bottom) surface of the thermal buffer structure 45 being coupled to the second (top) surface of the semiconductor substrate 1 (of A1), wherein the thermal buffer structure 45 comprises a mold material (thermosetting silicon resin PMSS; Column 4, lines 25-32); 
a redistribution structure 42,44 on or over the first (top) surface of the thermal buffer structure 45; and 
a plurality of interconnections 4,6,7 extending through at least the semiconductor substrate 1 and the thermal buffer structure 45, wherein the interconnections 4,6,7 electrically couple the active circuit elements Tr2 to the redistribution structure 42,44 (above 45).

In re claim 22, Kato discloses (e.g. FIG. 3) wherein the thermal buffer structure 29,45 (silicon oxide, silicon nitride or phosphosilicate glass 29a, and thermosetting silicon resin PMSS 29b,45; Column 4, lines 5-32; Column 5, lines 19-35) is less thermally conductive than the semiconductor substrate 1 (silicon; Column 3, line 60). Any of the disclosed material used to form the thermal buffer structure 29,45 is less thermally conductive than the silicon substrate 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 2016/0379958 A1 teaches (FIG. 30D) stacked memory chips and control chip
US 2020/0411428 A1 teaches (FIG. 2) memory device with logic region 202 and memory regions 204
US 2014/0287541 A1 teaches (FIG. 42) stacking memory chips 2 with logic chip 1
US 2019/0088619 A1 teaches (FIG. 11) semiconductor chips 110 bonded through bump 117 and resin 140
US 2021/0159178 A1 teaches (FIG. 1) stacked chips with insulating layers 150,250,350 wherein the insulating layer 150 has a different heat dissipation characteristics than 250,350 (¶ 111)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815